Citation Nr: 1612641	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-02 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right knee replacement, rated as 60 percent disabling from October 1, 2011 forward.

2.  Entitlement to an increased rating for arthrotomy of the right knee with recurrent subluxation, rated as 10 percent disabling prior to July 7, 2010.

3.  Entitlement to an increased rating for degenerative joint disease (DJD) of the right knee, rated as 10 percent disabling prior to July 7, 2010. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to January 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to ratings in excess of 10 percent for right knee degenerative joint disease and right knee recurrent subluxation, respectively, under Diagnostic Codes (DCs) 5010-5260 and 5257.

In November 2010, the RO granted the Veteran a total rating (100 percent) for service-connected arthrotomy of the right knee with recurrent subluxation due to having a total knee replacement.  This 100 percent rating under DC 5055 was effective from July 7, 2010, to September 30, 2011.  A 30 percent disabling was then assigned under DC 5055 from October 1, 2011, forward.  The two, separate 10 percent ratings under DCs 5257 and 5010-5260 were terminated, effective July 6, 2010.  In June 2016, the 30 percent rating under DC 5055 was increased to 60 percent, from October 1, 2011, forward.  The Veteran's claim for a TDIU, which was denied by the RO in February 2016, is considered part and parcel of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).Thus, the issues have been recharacterized on appeal.  

The Board remanded the appeal for further development in July 2011 and September 2014.

The Veteran waived his right to have his case remanded to the AOJ and requested BVA to consider new evidence and proceed with the adjudication of his appeal.  (See also June 25, 2015 Due Process Waiver).


FINDINGS OF FACT

1.  Prior to July 7, 2010, the Veteran's service-connected arthrotomy of the right knee with recurrent subluxation resulted in no more than slight instability.  

2.  Prior to July 7, 2010, the Veteran's service-connected right knee DJD resulted in painful motion with limited motion at worst from 5 degrees of extension to 100 degrees of flexion.

3.  From October 1, 2011, forward, the Veteran's right total knee replacement has been mainly productive of chronic residuals consisting of severe painful motion or weakness.

4.  From October 1, 2011, forward, the Veteran meets the schedular criteria for a TDIU due to service-connected disabilities; the competent and credible evidence of record is at least in equipoise as to whether his service-connected disabilities prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to July 7, 2010 for arthrotomy of the right knee with recurrent subluxation have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for a disability rating in excess of 10 percent prior to July 7, 2010 for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).

3.  From October 1, 2011 onward, the criteria for the assignment of rating in excess of 60 percent for the right knee replacement have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.68, 4.71a, Diagnostic Code (DC) 5055 (2015).

4.  From October 1, 2011 onward, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present appeal, the Veteran was provided with a VCAA notification letters in May 2008 and December 2015.  The Board concludes that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service VA and private treatment records.  The Veteran was also afforded multiple VA examinations throughout the course of the appeal, including the most recent examination in January 2016.  Moreover, the Board finds these examinations are adequate for rating purposes.  Thus, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


II.  Entitlement to an increased rating for arthrotomy of the right knee with recurrent subluxation, rated as 10 percent disabling prior to July 7, 2010; Entitlement to an increased rating for degenerative joint disease of the right knee, rated as 10 percent disabling prior to July 7, 2010 

The Veteran submitted a claim for an increased rating for his right knee disability in April 2008.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. Part§ IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.
Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided. Id.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be 'staged' higher or lower for segments of time during the period under review in accordance with evidence of such variations.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (concerning staged ratings in initial-rating cases).

Prior to July 7, 2010, the DJD of the Veteran's right knee was rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260.  According to 38 C.F.R. § 4.71a, Diagnostic Code 5010, which concerns degenerative arthritis (hypertrophic or osteoarthritis), it will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes, which in this instance are DC 5260 (for limitation of leg and knee flexion) and DC 5261 (for limitation of leg and knee extension).  

Consider that normal range of motion of the knee is defined as from 0 to 140 degrees (extension to flexion).  38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees. 38 C.F.R. § 4.71(a).

The Veteran was shown to have slight to moderate arthritis of his right knee with slight spurs in February 2008.  See X-ray report from John Sullivan, M.D. dated February 22, 2008.  He received Hyalgan injections in his knee.  

The VA treatment reports from Pasco VA Outpatient Clinic and the Tampa VA Medical Center also reflect treatment for right knee pain with injections.  An August 18, 2009 record reflects a slightly antalgic gait with the use of a cane and that range of motion was limited to 100 degrees of flexion out of 140.  There was crepitus on motion, but no erythema, effusions, or warmth noted.  There were slight spurs, but no fractures or dislocations, and the soft tissues were intact.  The Veteran was diagnosed with degenerative arthritis.  A January 2010 record reflects that he failed conservative modalities, including N-SAIDs, pain medications, and viscosupplementation to improve right knee symptomatology.

A VA treatment note dated in May 2010 showed that the Veteran walked with a mild limp.  Range of motion was from 5 degree of extension to 105 degrees of flexion.  There was mild crepitus, as well as medial joint line tenderness.  The knee was stable with no laxity.  Specifically, it was stable to Anterior Drawer, Posterior Drawer, and Lachman's.  MCL and LCL laxity were also negative.  In June 2010, the Veteran reported that he had constant knee pain, worse with ambulation.  There was mild crepitation on passive range of motion, the ligaments were stable, and range of motion was again from 0 to 105 degrees.    

In sum, the Veteran had right knee flexion exceeding 60 degrees, i.e., at worst to 100 degrees.  Accordingly, there is no evidence of flexion limited to 60 degrees or less, which is the minimum limitation for even a 0 percent rating under DC 5260. Although the Veteran had pain throughout the range of motion, the evidence shows that it did not limit or compromise the range or quality of motion of his knee beyond the limitations already specified.  Cf. Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (observing that pain 'must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).  Indeed, the 10 percent rating assigned for limitation of flexion of the right knee already accounts for his pain on motion, as his range of flexion far exceeded the 60-degree minimum limitation for even a 0 percent rating under DC 5260.  Thus, the preponderance of the evidence weighs against a rating greater than 10 percent for right knee DJD based on limitation of flexion under DC 5260.  See 38 C.F.R. § 4.71a.

A higher or separate rating is not warranted based on limitation of extension, either.  See VAOPGCPREC 9-2004 (Sept. 17, 2004) (providing that separate ratings may be assigned for limitation of flexion and limitation of extension for disability of the same joint).  Under DC 5261, which pertains to extension, a 0 percent disability rating is assigned for extension limited to 5 degrees; a 10 percent disability rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  

Here, the treatment record show that the Veteran's extension was limited to 5 degrees and therefore entitled to a noncompensable, or 0 percent rating.  Thus, a separate compensable rating based on limitation of extension of the right knee is not warranted. See id.; see also 38 C.F.R. § 4.71a, DC 5261.  And to assign the Veteran another rating based upon painful motion would amount to pyramiding, as his 10 percent rating under DC 5260 accounts for his pain on motion.  See 38 C.F.R. § 4.14.

When evaluating disorders of the musculoskeletal system, consideration must be given to functional loss due to pain, weakness, premature or excess fatigability and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria set forth in sections 4.40 and 4.45 are not subsumed by the diagnostic codes applicable to the affected joint). But as noted above, when determining whether a higher rating is warranted for pain, the pain 'must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating.  Mitchell, 25 Vet. App. at 43.  Here, the evidence does not show any further limitations or impairment beyond the 10 percent rating already assigned based on painful and limited flexion and associated functional limitations.  The VA treatment records show pain and crepitus of the knee, which was worse with ambulation.  The Veteran also took pain medication and received a series of injections of the knee.  This evidence supports the credibility of the presence of disability of the knee, but does not in itself show that such disability approximates the criteria for a higher rating.  Most significantly in this respect, the Veteran's range of flexion was beyond the criteria for even a 0 percent rating under DC 5260.  Thus, the 10 percent rating for painful and limited flexion already accounts for the DeLuca factors since his knee disability does not otherwise satisfy the criteria for even a 0 percent rating under the diagnostic code pertaining to limitation of flexion.

Prior to July 7, 2010, the Veteran was also in receipt of a separate 10 percent rating for his right knee under Diagnostic Code 5257.  Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Here, as noted above, in May and June 2010, the Veteran's right knee was shown to be stable.  Thus, in the absence of any indication of  moderate recurrent subluxation or lateral instability of the knee, a rating in excess of 10 percent is not warranted.  

In sum, the preponderance of the evidence weight against the assignment of higher ratings under DC 5010-5260 and 5257 for the Veteran's right knee disorder.


III.  Entitlement to an increased rating for right knee replacement rated as 60 percent disability from October 1, 2011, forward

From October 1, 2011, forward, the Veteran has been assigned a 60 percent rating under Diagnostic Code 5055.  A 60 percent rating is the maximum rating available under Diagnostic Code 5055, and Diagnostic Codes 5256, 5261, and 5262 do not provide for any higher ratings.  The maximum ratings available under these codes are 60 percent, 50 percent, and 40 percent, respectively. Further, as this is the maximum rating under the diagnostic codes pertaining to the knee, and because Diagnostic Code 5055 specifically addresses limitation of motion, the Board finds no legal basis for further consideration of 38 C.F.R. §§ 4.40 and 4.45.  Johnston, 10 Vet. App. at 85 (consideration of 38 C.F.R. §§ 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).  There is a general rule against the "pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the Board acknowledges that a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a 0 percent rating.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board acknowledges that in July 2015 Dr. Sullivan stated that the Veteran had severe subluxation of the patellofemoral joint.  However, in light of the favorable award of 60 percent for the right knee from October 1, 2011, the assignment of separate disability ratings for the right knee from October 1, 2011 is precluded as a matter of law, in light of the "amputation rule" which provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68 (2015).  In this case, a 60 percent disability rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, Diagnostic Code 5162 (2015).  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5163 and 5164 (2015).  Thus, considering the "amputation rule" pursuant to 38 C.F.R. § 4.68 and 38 C.F.R. § 4.71a, Diagnostic Codes 5161, 5162-5164, a 60 percent disability rating would be the maximum assignable disability rating for the Veteran's right knee disability.  Accordingly, as a matter of law, a disability rating in excess of the 60 percent rating for right total knee replacement is not assignable and therefore, a separate disability ratings under Diagnostic Codes 5257, 5260 and 5261 cannot be assigned.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


IV.  Extraschedular consideration

Referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's right knee disability has been manifested by symptoms and functional impairment expressly addressed by the rating criteria, including weakness, limitation of motion, and pain.  These symptoms and functional limitations are also contemplated by, and indeed directly addressed by sections 4.40, 4.45, and 4.59 of the regulations, as well as by Diagnostic Code 5055, which provides for compensation for residuals of knee replacement including pain, weakness, and limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  A comparison of the Veteran's left right disability with the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards," especially considering that the Veteran does not have any symptoms or functional limitations not accounted for in the ratings assigned under the schedular criteria.  See 38 C.F.R. § 3.321(b).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun, 22 Vet. App. 111; see Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Accordingly, the Board finds that the schedular rating criteria adequately address his disability, and referral for extraschedular consideration is not warranted. Thun, 22 Vet. App. at 115.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to the right knee disability, the Veteran is in receipt of service connection for other disabilities.  Because the only increased rating claims on appeal at this time are for the right knee disability, that is the only disability that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id. 


V.  TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16 (2015).  If the claimant does not meet the minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2015).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the U.S. Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra. 

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor which takes the claimant's situation outside the norm of such a case, since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15.

In evaluating a claim for a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration in determining whether a Veteran is unemployable include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  By comparison, the impact of any nonservice-connected disabilities, or the Veteran's age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.341, 4.16, 4.19.



In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").

The Board finds that the criteria for a TDIU are met for the time period from 
October 1, 2011.  The Veteran is currently rated at 60 percent for his right knee disability, and thereby meets the preliminary schedular standard for a TDIU.  See 38 C.F.R. § 4.16(a).  The dispositive question becomes whether he is incapable of maintaining substantially gainful employment as due to service-connected disability.  There is a VA medical opinion which provides enough of a basis to conclude that the answer to this inquiry is in the affirmative, specifically that of the October 2011 VA examiner, stating that the Veteran's knee and/or lower leg condition impacts his ability to work in that he retired in 2009 as an electrician and that his current disability would cause pain and create limitations of prolonged standing, walking, and climbing.  There is sufficient linkage between service-connected disabilities (bilateral knee disorders, tinnitus, and lumbar spine disorder) and lack of employment capacity, and therefore a basis to grant a TDIU from October 1, 2011, forward.  Prior to July 7, 2010, the Veteran did not meet the criteria for a TDIU rating under 38 C.F.R. § 4.16(a) and his case does not warrant referral for extraschedular consideration under 38 C.F.R. § 4.16(b).   While the Veteran's right knee disability undoubtedly caused some impairment 
prior to July 7, 2010, the evidence did not show that it precluded him from obtaining and maintaining substantially gainful employment prior to his right knee replacement surgery.


ORDER

Entitlement to an increased rating for right knee replacement, rated as 60 percent disabling from October 1, 2011 forward, is denied.

Entitlement to an increased rating for arthrotomy of the right knee with recurrent subluxation, rated as 10 percent disabling prior to July 7, 2010, is denied.

Entitlement to an increased rating for degenerative joint disease of the right knee, rated as 10 percent disabling prior to July 7, 2010, is denied. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted, from October 1, 2011 forward.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


